Title: To George Washington from John Jay, 13 September 1794
From: Jay, John
To: Washington, George


               private
               Dear SirLondon 13 Septr 1794
               My Letter to Mr Randolph which accompanies this, contains very full and accurate Information respecting our negociations
                  
                  here.  You will perceive that many points are under Consideration, and that alterations will probably yet take place in several articles. altho it is uncertain, yet it is not altogether improbable that Lord Grenville and myself may agree on Terms which in my opinion should not be rejected. In that Case I shall be strongly induced to conclude, rather than by Delays, risque a change of views and measures or ministers, which unforeseen circumstances might occasion.
               The Secretaries Letter by Mr Munro, and the Speech of the latter to the Convention, are printed; and have caused a disagreable Sensation in the public mind here, and probably in that of the Government. The one written by you is spoken of as being within the Limits of diplomatic Forms.
               Gentlemen, whether in or out of Office, are doubtless free in their personal affections or Predilections for Persons or nations—but as the Situation of the united States is neutral, so also should be their Language to the belligerent Powers—neither can it be proper to adopt any mode of pleasing one Party, that would naturally be offensive to the other; and more particularly at a Time, when with that 
               other, a Negociation for Peace, Commerce and Friendship, is pending. To be fair upright & prudent is to be politic; and of the Truth of this Maxim, your character, and very singular Degree of Respectability weight and Reputation, afford the strongest Proo[f].
               I learn that Virginia is escheating british Property, and I hear of other occurrences, that I regret.  but they shall not abate my Perseverance in endeavouring to preserve Peace, and bring the negociation to such a Conclusion as will either ensure peace with this Country, or produce union among ourselves in prosecuting War against it. Whatever may be the Issue I am determined not to lose the only Satisfaction that I can be sure of—vizt the Satisfaction resulting from a Conciousness of having done my Duty.
               That attempts will be made in america to frustrate this negociation, I have not the most distant Shadow of a Doubt. I brought that Belief and opinion with me; and my Dependence then was, and still is, on the Wisdom Firmness and Integrity of the Government—on the general good Sense of our People, and on those enlightened and virtuous Characters among them, who regard the Peace Honor and Welfare of their Country as primary objects. These men regret the Differences which subsist between
                  
                  this Country and their own; and sincerely desire to see mutual animosities give way to mutual good will—as to a political Connection with any Country I hope it will never be judged necessary; for I very much doubt whether it would ultimately be found useful—on the contrary it would in my opinion introduce foreign Influence which I consider as the worst of political Plagues. with the best wishes for your Health & Happiness and with perfect Respect Esteem & Attachmt I am Dear Sir your most obedt & obliged servt
               
                  John Jay
               
            